 


110 HRES 1439 IH: Expressing support for designation of the month of September 2009 as 
U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. RES. 1439 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2008 
Mr. Ruppersberger (for himself, Ms. Granger, and Mr. Gonzalez) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing support for designation of the month of September 2009 as National Atrial Fibrillation Awareness Month and supporting efforts to educate the public about atrial fibrillation. 
 
 
Whereas atrial fibrillation is a cardiac condition in which electrical pulses disrupt the regular beating of the atria in the heart, hampering the atria's ability to fill the ventricles with blood, thus allowing blood to pool in the atria and form clots; 
Whereas atrial fibrillation is the most common cardiac malfunction and affects at least 2,200,000 people in the United States; 
Whereas atrial fibrillation is associated with an increased long-term risk of stroke, heart failure, and all-cause mortality, especially among women; 
Whereas atrial fibrillation accounts for approximately one-third of hospitalizations for cardiac rhythm disturbances; 
Whereas according to the American Heart Association, 3 to 5 percent of people in the United States age 65 and older are estimated to have atrial fibrillation; 
Whereas atrial fibrillation is recognized as a major contributor of strokes, with an estimated 15 to 20 percent of strokes occurring in people with the condition; 
Whereas it is estimated that atrial fibrillation costs $3,600 per patient annually for a total cost burden in the United States of $15,700,000,000; 
Whereas obesity is an important risk factor of atrial fibrillation; 
Whereas better patient and health care provider education is needed for the timely recognition of atrial fibrillation symptoms; 
Whereas more research into effective treatments for atrial fibrillation is needed; and 
Whereas September 2009 is an appropriate month to observe National Atrial Fibrillation Awareness Month: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of a National Atrial Fibrillation Awareness Month;  
(2)supports National Atrial Fibrillation Awareness Month and efforts to educate people about atrial fibrillation;  
(3)recognizes the need for additional research into treatment for atrial fibrillation; and  
(4)encourages the people of the United States and interested groups to observe and support National Atrial Fibrillation Awareness Month through appropriate programs and activities to promote public awareness of atrial fibrillation and potential treatments for it. 
 
